428 U.S. 923
96 S. Ct. 3234
49 L. Ed. 2d 1226
Gary Eldon ALVORD, petitionerv.FLORIDA
No. 75-6596.
Supreme Court of the United States
July 6, 1976

Rehearing Denied Oct. 4, 1976.  See 429 U.S. 874, 97 S. Ct. 195.  Petition for writ of certiorari to the Supreme Court of Florida.  Denied.
Mr. Justice BRENNAN and Mr. Justice MARSHALL, dissenting.


1
Petitioner contends that he was unconstitutionally convicted because a statement he made during in-custody interrogation was admitted in evidence during the prosecution's case-in-chief, despite the absence of any warning to petitioner that if he could not afford an attorney one would be appointed to represent him before questioning. See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). On the record in this case, we would grant certiorari and set case for oral argument.  In any event, the imposition and carrying out of the death penalty in this case constitutes cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Gregg v. Georgia, 428 U.S. 153, 227, 96 S. Ct. 2971, 49 L. Ed. 2d 904 (1976) (Brennan, J., dissenting); id., at 231, 96 S. Ct. 2973 (Marshall, J., dissenting). We would therefore grant certiorari and vacate judgment in this case insofar as it leaves undisturbed the death sentence imposed.